Citation Nr: 0724454	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-31 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service until his 
retirement in September 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in September 2004.  The 
veteran testified at an RO personal hearing in April 2005.

The Board notes that the September 2003 rating decision also 
denied entitlement to service connection for a low back 
disability, which was also appealed by the veteran.  However, 
a subsequent rating decision in January 2006 granted service 
connection for low back strain, degenerative disc disease L4-
S1 levels (claimed as chronic low back pain).  This decision 
represents a full grant of the benefit sought on appeal.  
Thus, this issue is no longer in appellate status.   

Further, the September 2003 rating decision also granted 
entitlement to service connection for bilateral 
chondromalacia.  In his September 2004 substantive appeal, 
the veteran discussed his service connected knee disability 
and it was unclear whether he was appealing this issue or 
raising a new claim for an increased rating.  However, at the 
April 2005 RO hearing, the veteran indicated that he did not 
wish to appeal this issue or raise a new claim at this time. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Heart disability was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
any current heart disability otherwise related to such 
service or to any injury during service. 

2.  Hypertension was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
hypertension otherwise related to such service or to any 
injury during service. 

3.  Sleep apnea was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
sleep apnea otherwise related to such service or to any 
injury during service.


CONCLUSIONS OF LAW

1.  Heart disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in June 2003 and January 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 3, to submit evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2003, which was prior to the 
September 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the subsequent 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the June 2003 and January 2005 notices 
provided what type of information and evidence was needed to 
substantiate a claim for service connection.  Further, a 
March 2006 letter informed the veteran of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

With respect to the issues of heart disability and 
hypertension, the veteran was afforded a VA examination in 
August 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report obtained contains 
sufficient information to decide these issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  With respect to the 
issue of sleep apnea, where there is no showing of a 
disability in service or a link between the veteran's current 
disability and his active service, a VA medical examination 
is not necessary.  Thus, the Board finds that a further 
examination is not required. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of entitlement to service connection for heart 
disability, hypertension and sleep apnea. 

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis and cardiovascular-renal disease, including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Heart Disability and Hypertension

The veteran is claiming entitlement to service connection for 
heart disability and hypertension.  As it appears that these 
issues are intertwined because mostly the  same medical 
evidence is relevant, the Board will address both issues in 
the same analysis.     

Service medical records do show that at times, the veteran 
had elevated blood pressure readings.  Significantly, a 
January 1988 service examination made a notation to rule out 
hypertension and an October 1988 treatment record gave an 
assessment of questionable hypertension.  However, 
hypertension was never clearly diagnosed.  A couple of 
treatment records also indicated that the veteran had chest 
pain; however, in one incident, it appeared that the veteran 
was in a motor vehicle accident and complained of pain in the 
right coastal region of the lower sternum.  Nevertheless, it 
appears that nothing was found on x-ray.  Further, the second 
incident appears to have been due to a bruised chest from 
wrestling.  Service medical records are completely silent 
with respect to any heart disability.  A March 1996 
retirement service examination showed that the heart and 
vascular system were evaluated as clinically normal.  The 
veteran's blood pressure was 112/78.  In his contemporaneous 
medical history, the veteran expressly denied any palpitation 
or pounding heart or heart trouble.  The veteran did indicate 
that he had a history of high blood pressure, but a notation 
indicated that the veteran's elevated blood pressure was 
stress related, and he was not on any medications.  A 
contemporaneous chest x-ray was normal.  

The veteran was afforded a VA examination in August 2003.  
The claims file and medical records were reviewed.  The 
veteran stated that he had been diagnosed with hypertension a 
week ago when he was started on blood pressure medication.  
The examiner provided that the veteran was told all through 
his military career that he had some blood pressure, but for 
further evaluation with a five day test, the veteran's blood 
pressure was within normal limits.  The examiner noted that 
on the veteran's retirement physical, his blood pressure was 
normal.  The veteran denied any symptoms related to his 
hypertension.  With respect to remaining risk factors for 
heart disability, the veteran denied diabetes, a history of 
heart attacks, a family history of heart attacks, smoking or 
a history of high cholesterol.  Blood pressure at sitting was 
146/85 with a heart rate of 60 per minute; blood pressure 
standing was 152/87 and heart rate of 66 per minute; and 
blood pressure lying down was 148/76 with a heart rate of 62 
per minute.  On physical examination, the veteran's heart 
sounds were regular rate and rhythm with no murmur or rub.  
The PMI was in the sixth intercostal space in the 
midclavicular line.  A contemporaneous electrocardiogram 
showed sinus bradycardia, voltage criteria for left 
ventricular hypertrophy, abnormal ECG and STT changes.  The 
examiner diagnosed the veteran with hypertensive 
cardiovascular disease.  The examiner opined that the 
veteran's hypertensive cardiovascular disease was less likely 
than not related to his military service.  The examiner based 
his opinion on the fact that service medical records showed 
occasionally an elevated blood pressure, but even at his 
retirement physical, his blood pressure was within normal 
limits.  There is evidence that the veteran was checking his 
blood pressure during the week and it was within normal 
limits.  Further, the veteran only started medication for 
hypertension a week ago so before that, it was only reactive 
high blood pressure and not really hypertension.  In sum, it 
was less likely than not that his hypertension was present 
during the veteran's active duty.  

VA treatment records from August 2003 to January 2006 were 
also reviewed.  The records showed continuing treatment for 
hypertension and notations of left ventricular hypertrophy 
with repolarization abnormality.  However, these records do 
not offer any opinion as to etiology of the veteran's heart 
disability or hypertension.  

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's heart disability and hypertension.  
See Espiritu v. Derwinski, 2 Vet.App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for heart disability 
and hypertension is not warranted.  There is no evidence of 
heart disability while in service.  Further, even though the 
veteran had elevated blood pressure readings while in 
service, there is no clear diagnosis of hypertension while in 
service.  Moreover, the August 2003 VA examiner indicated 
that the veteran's elevated blood pressure in service was 
reactive, not a manifestation of hypertension.  The examiner 
clearly indicated that the veteran's hypertensive 
cardiovascular disease was not due to service.  Lastly, as 
there is no evidence of heart disability or hypertension 
within one year of service, the service incurrence of either 
disability cannot be presumed.  Thus, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for heart disability and hypertension.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Sleep Apnea

Lastly, the veteran is seeking entitlement to service 
connection for sleep apnea.  Service medical records are 
silent with respect to any complaints of sleep trouble or 
diagnosis of sleep apnea.  Importantly, in his March 1996 
service medical history, the veteran explicitly denied 
frequent trouble sleeping.  Post service medical records 
consist of VA treatment records from August 2003 to January 
2006.  These records are also silent with respect to any 
complaints of trouble sleeping or any diagnosis of sleep 
apnea.

The Board recognizes the veteran's hearing testimony that his 
sleep apnea is related to service.  However, although the 
veteran is competent to report the facts regarding his 
disability, as a lay person he is not qualified to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Therefore, the Board must conclude that service connection 
for sleep apnea is not warranted.  It is unclear whether the 
veteran has a current diagnosis of sleep apnea.  Regardless, 
as there is no evidence of sleep apnea while in service and 
no competent medical evidence linking any current diagnosis 
of sleep apnea to service, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for sleep apnea.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for heart disability.  
Service connection is not warranted for hypertension.  
Service connection is not warranted for sleep apnea.  To this 
extent, the appeal is denied. 


REMAND

The veteran testified at the RO hearing that his military 
occupational specialty was radar technician/mechanic and that 
he was exposed to high noise levels while in service.  
Significantly, service medical records appear to indicate 
that the veteran's hearing acuity did decrease while in 
service.  Therefore, the Board finds that a VA examination is 
necessary to determine the etiology of any currently 
manifested hearing loss and tinnitus.  See 38 C.F.R. 
§ 3.159(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing 
loss and/or tinnitus is related to 
acoustic trauma during service as opposed 
to other causes or to the aging process.  

2.	Thereafter, the issues of service 
connection for
bilateral hearing loss and tinnitus 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


